DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Non-Final Office Action filed on December 21, 2020, the Supplemental Amendment filed on February 22, 2021 and the Supplemental Amendment filed on April 14, 2021 are acknowledged.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Supplemental Amendment filed February 22, 2021 and in the Supplemental Amendment filed on April 14, 2021.

Allowable Subject Matter
The following claims are allowed: 21-30, 32-33 and 37-45.
Independent claim 21 is directed to a method of detecting a miRNA biomarker in sample 
taken from a human subject at risk of developing pancreatic cancer or intraductal papillary mucinous neoplasm of the pancreas (IPMN), comprising amplifying hsa-miR-33a* with a primer specific to hsa-miR-33a*, and measuring the expression level of the amplification product. Dependent claims define additional biomarkers that can be used in combination with hsa-mirR-33a*, and further describe detection methods.


	The following references constitute the closest prior art: Wylie1 (US 2014/0100124) and Goedeke2 (A Regulatory Role for MicroRNA 33* in Controlling Lipid Metabolism Gene Expression, Mol. Cell Biol., 33(11): 2339-2352, 2013).
	
	Wylie
	Wylie discloses a method for detecting a miRNA biomarker in a test sample from a human subject at risk of developing pancreatic cancer or intraductal papillary mucinous neoplasm of the pancreas (IPMN), amplifying the biomarker with a primer specific to the biomarker, and measuring level of the amplification product in the sample. Wylie also teaches treating a human subject with pancreatic cancer or IPMN by administering a therapy.
	Wylie differs from the instant claims at least in that Wylie fails to teach primer hybridization followed by amplification, and also fails to teach the specific biomarker, hsa-miR-33a*, used either alone or in combination with other biomarkers. 

	Goedeke 

	Goedeke differs from the instant claims at least in that Goedeke does not explicitly teach the use of hsa-miR-33a* as a biomarker for pancreatic cancer or IPMN.

	It would not have been obvious to modify the methods of Wylie and Goedeke, either separately or in combination, to arrive at the claimed invention at least because Wylie teaches detecting miRNA biomarkers in a human sample with a microarray, but does not teach or suggest the combination of detecting the hsa-miR-33a* biomarker in a human having or at risk of having pancreatic cancer or IPMN with an amplification reaction using a primer specific to hsa-miR-33a*. Goedeke does not cure this deficiency of Wylie.

Conclusion
Claims 21-30, 32-33 and 37-45 are allowed. Claims 1-20, 31 and 34-36 are canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Wylie was cited in the Information Disclosure Statement submitted October 23, 2018.
        2 Goedeke was cited in the PTO-892 Notice of References Cited mailed August 21, 2020.